In re Donnie Joel Harvey
















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-230-CR

IN RE DONNIE JOEL HARVEY
 

 Original Proceeding
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 
Â Â Â 
O R D E R 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 
Â Â Â 
Â Â Â Â Â Â Donny Joel Harvey filed a petition for mandamus in which he complained that he had not
received time credit for 111 days spent in the McLennan County Jail after his arrest for
violation of parole but prior to his parole revocation hearing.  Harvey subsequently amended
his petition, admitting that Texas Department of Criminal Justice records had been corrected to
accurately reflect his time served.  Accordingly, we dismiss his petition as moot.

Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM

Before Chief Justice Davis,
Â Â Â Â Â Â Justice Vance, and
Â Â Â Â Â Â Chief Justice McDonald (Retired)
Order issued and filed March 1, 2000
Petition dismissed
Do not publish

t-family:"Palatino","serif"'>Before Chief
Justice Gray,
       Justice
Davis, and 
Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed August 10, 2011
[CV06]